                     Case 1:19-cv-01136-APM Document 21 Filed 05/01/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                 DONALD J. TRUMP, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-01136-APM
               ELIJAH E. CUMMINGS, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Mazars USA LLP                                                                                       .


Date:          05/01/2019                                                             /s/ Henry F. Schuelke III
                                                                                         Attorney’s signature


                                                                            Henry F. Schuelke III (D.C. Bar No. 91579)
                                                                                     Printed name and bar number
                                                                                        Blank Rome LLP
                                                                                       1825 Eye Street NW
                                                                                      Washington, D.C. 20006

                                                                                               Address

                                                                                   HSchuelke@BlankRome.com
                                                                                            E-mail address

                                                                                          (202) 772-5815
                                                                                          Telephone number

                                                                                          (202) 572-8371
                                                                                             FAX number
